DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux (Reg. No. 36,098) on October 27, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method for operating a TSN-enabled network coupling element, which is configured to receive redundant data packets, the method including the following steps: 
ascertaining at least one number of expected, non-received redundant data packets by the TSN-enabled network coupling element, the ascertained number being at least one count of how many redundant data packets were expected by the TSN-enabled network coupling element but not received by the TSN-enabled network coupling element; and 
, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.

7. (Currently Amended) A TSN-enabled network coupling element, configured to receive redundant data packets, TSN-enabled network coupling element configured to: 
ascertain at least one number of expected, non-received redundant data packets by the TSN-enabled network coupling element, the ascertained number being at least one count of how many redundant data packets were expected by the TSN-enabled network coupling element but not received by the TSN-enabled network coupling element; and 
transmit the ascertained number of expected, non-received redundant data packets from the TSN-enabled network coupling element to a control instance, the control instance being separate from the TSN-enabled network coupling element, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.

9. (Currently Amended) A method for operating a control instance for a TSN communication system, the method comprising the following step: 
receiving, by the control instance from at least one TSN-enabled network coupling element, at least one ascertained number of expected, non-received redundant data packets, the at least one ascertained number being at least one count of how many , wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.

15. (Currently Amended) A control instance for a TSN communication system, the control instanced being configured to: 
receive at least one ascertained number of expected, non-received data packets from at least one TSN-enabled network coupling element, the ascertained number being at least one count of how many redundant data packets were expected by the TSN- enabled network coupling element but not received by the TSN-enabled network coupling element, the control instance being separate from the TSN-enabled network coupling element, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.

16. (Currently Amended) A TSN communication system, comprising: 
at least one TSN-enabled network coupling element configured to receive redundant data packets, TSN-enabled network coupling element configured to ascertain at least one number of expected, non-received redundant data packets by the TSN- enabled network coupling element, the ascertained number being at least one count of how many redundant data packets were expected by the TSN-enabled coupling element but not received by the TSN-enabled network coupling element, and transmit the 
a control instance configured to receive from the at least one TSN-enabled network coupling element the at least one ascertained number of expected, non-received redundant data packets, the control instance being separate from the TSN-enabled network coupling element, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.

20. (Currently Amended) A non-transitory computer-readable memory medium on which is stored instructions for operating a TSN-enabled network coupling element, which is configured to receive redundant data packets, the instructions, when executed by a computer, causing the computer to perform the following steps: 
ascertaining at least one number of expected, non-received redundant data packets by the TSN-enabled network coupling element, the ascertained number being at least one count of how many redundant data packets were expected by the TSN-enabled network coupling element but not received by the TSN-enabled network coupling element; and 
transmitting the ascertained number of expected, non-received redundant data packets from the TSN-enabled network coupling element to a control instance, the control instance being separate from the TSN-enabled network coupling element, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.

21. (Currently Amended) A non-transitory computer-readable memory medium on which is stored instructions for operating a control instance for a TSN communication system, the instructions, when executed by a computer, causing the computer to perform the following step: 
receiving, by the control instance, at least one ascertained number of expected, non-received redundant data packets from at least one TSN-enabled network coupling element, the ascertained number being at least one count of how many redundant data packets were expected by the TSN-enabled network coupling element but not received by the TSN-enabled network coupling element, the control instance being separate from the TSN-enabled network coupling element, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.

22 (Cancelled). 

Allowable Subject Matter
Claims 1 – 17, 19 – 21, and 23 – 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 



VASSEUR discloses a device that compares and observes expected packet error rates, and transmits requests to one or more nodes to facilitate whether any of the intersecting paths exhibits anomalous behavior. However, VASSEUR does not explicitly teach “the ascertained number being at least one count of how many redundant data packets were expected by the TSN-enabled network coupling element but not received by the TSN-enabled network coupling element” and “transmitting the ascertained number of expected, non-received redundant data packets to a control instance, the control instance being separate from the TSN-enabled network coupling element, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.”

ABHISHEK discloses a counter that is used to determine the 802.11 statistics counter setting, which includes counter for number of transmitted fragments, number of transmitted frame, number of failed transmission, number of duplicate frames. However, ABHISHEK does not explicitly teach “transmitting the ascertained number of expected, non-received redundant data packets from the TSN-enabled network coupling element to a control instance, the control instance being separate from the TSN-enabled network coupling element, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets.”



Therefore, the prior arts of record fail to teach or suggest individually or in combination of “ascertaining at least one number of expected, non-received redundant data packets by the TSN-enabled network coupling element, the ascertained number being at least one count of how many redundant data packets were expected by the TSN-enabled network coupling element but not received by the TSN-enabled network coupling element; and transmitting the ascertained number of expected, non-received redundant data packets from the TSN-enabled network coupling element to a control instance, the control instance being separate from the TSN-enabled network coupling element, wherein the redundant data packets have the same sequence number in a respective sequence number field of each of the redundant data packets” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 7, 9, 15, 16, 20, and 21.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KRISHNASWAMY et al – indicator value is used to calculate an expected error transmission rate to dynamically adjust the number of FEC MPDUs in the aggregated data packet to reduce data retransmissions, where the wireless device receives in response to the aggregated data transmission acknowledgements for each of the correctly received MPDUs

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/Saad A. Waqas/Primary Examiner, Art Unit 2468